                                   1

                                   2                                   UNITED STATES DISTRICT COURT

                                   3                                  NORTHERN DISTRICT OF CALIFORNIA

                                   4

                                   5     FEDERAL TRADE COMMISSION,                          Case No.18-cv-02454-JSC
                                                         Plaintiff,
                                   6
                                                                                            ORDER RE: ADMINISTRATIVE
                                                 v.                                         MOTIONS TO FILE UNDER SEAL
                                   7

                                   8     LENDINGCLUB CORPORATION,
                                                         Defendant.
                                   9

                                  10

                                  11          Pending before the Court are the parties’ administrative motions to file under seal materials

                                  12   submitted in support of their briefing in support of their respective motions to exclude expert
Northern District of California
 United States District Court




                                  13   testimony, Plaintiff’s motion for summary judgment, LendingClub’s cross-motion for partial

                                  14   summary judgment, and Plaintiff’s Rule 12(c) motion for judgment on the pleadings. (See Dkt.

                                  15   Nos. 137; 140; 145; 146; 201; 211; 215; 218; 221.) Oral argument on all motions is scheduled for

                                  16   April 27, 2020.

                                  17                                         LEGAL STANDARD

                                  18          A party seeking to seal a document filed in conjunction with a motion related to the merits

                                  19   of a case must overcome the “strong presumption in favor of public access” to judicial records by

                                  20   meeting the “compelling reasons” standard. Kamakana v. City and Cty. of Honolulu, 447 F.3d

                                  21   1171, 1178-79 (9th Cir. 2006) (noting that the “strong presumption of access to judicial records

                                  22   applies fully to dispositive pleadings, including motions for summary judgment and related

                                  23   attachments”); see also Ctr. for Auto Safety v. Chrysler Grp., LLC, 809 F.3d 1092, 1098, 1101

                                  24   (9th Cir. 2016) (noting that the “compelling reasons” test applies “to most judicial records,”

                                  25   including documents attached to nondispositive motions that are “more than tangentially related to

                                  26   the merits of a case”) (internal quotation marks and citation omitted); In re Midland Nat. Life Ins.

                                  27   Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1120-21 (9th Cir. 2012) (applying “compelling

                                  28   reasons” standard to Daubert motions submitted “in connection with” motions for summary
                                   1   judgment). The requesting party “must articulate[ ] compelling reasons supported by specific

                                   2   factual findings . . . that outweigh the general history of access and the public policies favoring

                                   3   disclosure.” Kamakana, 447 F.3d at 1178-79 (alteration in original) (internal quotation marks and

                                   4   citations omitted). “Compelling reasons” exist when court documents “might have become a

                                   5   vehicle for improper purposes,” such as the release of trade secrets and other competitively

                                   6   sensitive business information. Nixon, 435 U.S. at 598. It is not sufficient that public disclosure

                                   7   of court records may lead to a litigant’s embarrassment, incrimination, or exposure to further

                                   8   litigation. Foltz v. State Farm Mut. Auto. Ins. Co., 331 F.3d 1122, 1136 (9th Cir. 2003).

                                   9          A party seeking to seal documents must also comply with the Civil Local Rules, which

                                  10   provide that sealing is appropriate only where the requesting party “establishes that the document,

                                  11   or portions thereof, are privileged, protectable as a trade secret or otherwise entitled to protection

                                  12   under the law.” Civ. L.R. 79-5(b). Further, parties must “narrowly tailor” their requests only to
Northern District of California
 United States District Court




                                  13   the sealable material and redact documents accordingly. Civ. L.R. 79-5(d). The Local Rules also

                                  14   provide that where “the Submitting Party is seeking to file under seal a document designated as

                                  15   confidential by the opposing party or a non-party pursuant to a protective order,” the Designating

                                  16   Party must file within four days of the Submitting Party’s motion “a declaration as required by

                                  17   subsection 79-5(d)(1)(A) establishing that all of the designated material is sealable.” Civ. L.R. 79-

                                  18   5(e)(1).

                                  19                                              DISCUSSION

                                  20          As an initial matter, LendingClub asserts that the “compelling reasons” standard does not

                                  21   apply “to attachments to summary judgment motions that are not ‘directly relevant to the legal

                                  22   issues that were raised by [the] summary judgment motions or that were resolved by the Court.’”

                                  23   (Dkt. No. 205 at 2 (quoting G&C Auto Body Inc. v. Geico Gen. Ins. Co., No. C06-04898 MJJ,

                                  24   2008 WL 687372, at *2 (N.D. Cal. Mar. 11, 2008)).) LendingClub argues that the Court should

                                  25   instead apply the less stringent “good cause” standard1 “to documents that the Court does ‘not rely

                                  26
                                       1
                                  27     “[A] particularized showing of “good cause” under Federal Rule of Civil Procedure 26(c)is
                                       sufficient to preserve the secrecy of sealed discovery documents attached to non-dispositive
                                  28   motions[,]” In re Midland Nat. Life Ins. Co. Annuity Sales Practices Litig., 686 F.3d 1115, 1119
                                       (9th Cir. 2012), that are not “more than tangentially related to the merits of the case,” Ctr. for Auto
                                                                                         2
                                   1   on’ in resolving summary judgment.” (Id. at 2-3 (quoting Music Grp. Macao Commercial

                                   2   Offshore Ltd. v. Foote, No. 14-CV-03078-JSC, 2015 WL 3993147, at *11 (N.D. Cal. June 30,

                                   3   2015)).) The Court disagrees.

                                   4          The Ninth Circuit reiterated in Ctr. for Auto Safety that the “compelling reasons” standard

                                   5   applies “to most judicial records,” including documents attached to dispositive motions and

                                   6   documents attached to nondispositive motions that are “more than tangentially related to the

                                   7   merits of a case.” See 809 F.3d at 1098-01. In other words, the motion that the documents are

                                   8   attached to and whether that motion is “more than tangentially related to the merits of the case”

                                   9   dictates whether the “compelling reasons” standard applies. Id. at 1099 (“The focus in all of our

                                  10   cases [addressing which standard applies] is on whether the motion at issue is more than

                                  11   tangentially related to the underlying cause of action.”) (emphasis added). This test makes

                                  12   practical sense because the Court must review every exhibit submitted in support of or in
Northern District of California
 United States District Court




                                  13   opposition to the parties’ cross-motions for summary judgment and related Daubert motions, and

                                  14   Plaintiff’s motion for judgment on the pleadings. Thus, taking a document-by-document approach

                                  15   and determining whether the Court actually relied on a specific document in adjudicating the

                                  16   underlying motions—each of which is either dispositive (cross-motions for summary judgment

                                  17   and motion for judgment on the pleadings) or “more than tangentially related to the merits of the

                                  18   case” because it is submitted in connection with the motions for summary judgment (Daubert

                                  19   motions)—would needlessly complicate the clear standard set forth in Ctr. for Auto Safety. See id.

                                  20   at 1101 (holding “that public access to filed motions and their attachments” turns “on whether the

                                  21   motion is more than tangentially related to the merits of a case”).

                                  22          The Court recognizes that it, along with other courts in this District, has previously applied

                                  23   the “good cause” standard to documents that “it did not rely on” in adjudicating motions for

                                  24   summary judgment. See Foote, 2015 WL 3993147, at *11 (citing G & C Auto Body Inc., 2008

                                  25   WL 687372, at *3). However, those cases predate Ctr. for Auto Safety and LendingClub cites no

                                  26   subsequent cases where a court applied a document-by-document approach to determine the

                                  27

                                  28
                                       Safety, 809 F.3d at 1101.
                                                                                         3
                                   1   applicable legal standard. Thus, the Court must apply the “compelling reasons” standard to all

                                   2   documents submitted in conjunction with the underlying motions.

                                   3          The FTC filed a reply in support of its motions to seal, (Dkt. Nos. 145 & 146), asserting

                                   4   that the Court should unseal the documents at issue in those motions with the exception of

                                   5   redactions to “protect consumers’ sensitive personal information,” (Dkt. No. 200 at 2). The FTC

                                   6   argued that LendingClub failed to meet the “compelling reasons” standard for material that

                                   7   LendingClub designated as confidential pursuant to the stipulated protective order in this case and

                                   8   sought to maintain under seal for purposes of the underlying motions. (Id.)

                                   9          LendingClub filed a sur-reply in response on March 17, 2020, asserting that it applied the

                                  10   “good cause” standard “because it is referenced in the Court’s Civil Standing Order,”2 and the

                                  11   FTC cited the standard in its proposed order3 in support sealing. (Dkt. No. 205 at 2.)

                                  12   LendingClub further argues that “the desire to protect competitively sensitive information is the
Northern District of California
 United States District Court




                                  13   primary reason that LendingClub requested the Court to seal all or part of certain of its internal

                                  14   documents and operational data.” (Id. at 3.) LendingClub asserts that because such information

                                  15   has been protected under the “compelling reasons” standard, “there is little if any difference

                                  16   between the ‘good cause’ standard and the ‘compelling reasons’ standard— under either standard

                                  17   the reason LendingClub asked the Court to seal the documents is recognized and protecting the

                                  18   documents from disclosure is warranted.” (Id. at 3-4.) LendingClub further requests an

                                  19

                                  20   2
                                         The undersigned’s Civil Standing Order provides, in pertinent part: “Parties are reminded that
                                  21   court proceedings are presumptively public, and no document shall be filed under seal without
                                       request for a court order that is narrowly tailored to cover only the document, the particular
                                  22   portion of the document, or category of documents for which good cause exists for filing under
                                       seal.” See Civil Standing Order of Magistrate Judge Jacqueline Scott Corley at 3; available at
                                  23   https://www.cand.uscourts.gov/wp-content/uploads/judges/corley-jsc/JSC-Standing-Order-
                                       3.7.19.pdf. The Court’s Civil Standing Order makes no mention of material submitted in
                                  24   connection with dispositive motions such as those at issue here, nor does it override Ninth Circuit
                                       caselaw governing the appropriate legal standard for sealing such material. See Ctr. for Auto
                                  25   Safety, 809 F.3d at 1101.
                                       3
                                         LendingClub is wrong. The FTC’s proposed order does not cite “good cause” as the standard
                                  26   governing its motions to file under seal. The proposed order for Docket No. 145 merely includes
                                       boilerplate language parties sometimes include in proposed orders: “Having considered the FTC’s
                                  27   Administrative Motion, . . . and good cause appearing therefore; IT IS HEREBY ORDERED . . .
                                       .” (Dkt. No. 145-1 at 7.) Indeed, the proposed order for LendingClub’s motion for partial
                                  28   summary judgment includes similar language. (See Dkt. No. 144 at 2: “Good cause appearing, IT
                                       IS SO ORDERED . . . .”).)
                                                                                          4
                                   1   opportunity to cure any deficiencies in its motions to seal “[should the Court have any concerns

                                   2   about the adequacy of the support given for LendingClub’s confidentiality designations.” (See

                                   3   Dkt. No. 205 at 5.) LendingClub proposes:

                                   4                  In light of the volume of exhibits involved, LendingClub respectfully
                                                      submits that one efficient way to address this issue would be for the
                                   5                  Court to provisionally accept LendingClub’s designations with the
                                                      understanding that the parties will later revisit the designations
                                   6                  (and/or the support therefor, as needed) for materials that form the
                                                      basis of the Court’s decisions. A process along these lines would
                                   7                  ensure that all materials in which the public has a heightened interest
                                                      will be closely reviewed and considered without imposing any
                                   8                  unnecessary burdens on the Court or the parties during a time of
                                                      intense motions practice and trial preparation.
                                   9

                                  10   (Id. at 5-6.) However, the Court cannot “provisionally accept” LendingClub’s designations for

                                  11   purposes of ruling on the underlying cross-motions for summary judgment, Daubert motions, and

                                  12   Plaintiff’s Rule 12(c) motion, because doing so is improper under the Civil Local Rules. Local
Northern District of California
 United States District Court




                                  13   Rule 79-5(f) provides that if a motion to seal is denied in its entirety or in part, the material

                                  14   “sought to be sealed will not be considered by the Court unless the Submitting Party files an

                                  15   unredacted version of the document,” or a “revised redacted version of the document . . . within 7

                                  16   days after the motion is denied.” Civ. L.R. 79-5(f)(2),(3). In other words, the Court’s rulings on

                                  17   the administrative motions to seal dictate what material it will consider in adjudicating the

                                  18   underlying motions.

                                  19          An initial review of LendingClub’s pre-March 17 declarations in support of sealing fail to

                                  20   meet the stringent “compelling reasons” standard. (See Dkt. Nos. 137-1; 140-1; 198-1; 201-1.)

                                  21   The declarations instead contain largely blanket assertions that the information sought to be sealed

                                  22   would expose LendingClub to competitive harm, without detailing why the material constitutes

                                  23   competitively sensitive business information. And although some of LendingClub’s declarations

                                  24   in support of sealing filed subsequent to its March 17 sur-reply are more detailed, (see Dkt. Nos.

                                  25   218-1 & 231-1), LendingClub still asserts that the “good cause” standard applies, (see Dkt. No.

                                  26   231 at 5), and addresses the “compelling reasons” standard only in a footnote, (see id. at 5 n.1).

                                  27   Because LendingClub maintains that the wrong legal standard applies, the Court declines to

                                  28   engage in a line-by-line, document-by-document review of LendingClub’s existing declarations in
                                                                                           5
                                   1   support of sealing to determine whether the declarations satisfy the “compelling reasons” standard.

                                   2                                            CONCLUSION

                                   3          On or before April 21, 2020, Lending Club shall submit supplemental declarations in light

                                   4   of the application of the “compelling reasons” standard. Given the more stringent standard, the

                                   5   Court expects that LendingClub will be more parsimonious in the designations it seeks to defend.

                                   6   To the extent a supplemental declaration revises the proposed redactions in LendingClub’s

                                   7   briefing on the underlying motions, LendingClub must submit new unredacted and redacted

                                   8   versions of the briefing that correspond to Lending Club’s revised position.4

                                   9          IT IS SO ORDERED.

                                  10   Dated: April 14, 2020

                                  11

                                  12
Northern District of California
 United States District Court




                                                                                                   JACQUELINE SCOTT CORLEY
                                  13                                                               United States Magistrate Judge
                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27
                                       4
                                  28    As with LendingClub’s previous submissions, to facilitate review the unredacted briefing should
                                       highlight the portions LendingClub seeks to file under seal.
                                                                                        6
